Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158012                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SHELLY GREEN,                                                                                        Richard H. Bernstein
           Appellant,                                                                                  Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158012
                                                                    COA: 340889
                                                                    State Tenure Commission:
                                                                    16-000013
  REETHS-PUFFER PUBLIC SCHOOLS,
           Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 18, 2018 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2019
           p0325
                                                                               Clerk